DETAILED ACTION
	1.	This action is in response to the amendment filed on 3/7/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	An applicant’ s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying
1449 form(s), Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct. A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive. Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.


Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because the new ground of rejection.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a mechanical lockout” (in claims 10 and 21)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 There is no disclosure in the specification as originally filed to indicate possession of “mechanical lockout”. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 20130214025) in view of Pai (US 7202653).
Regarding claim 10: Zemlok et al. disclose (i.e. figures 1-14) a surgical instrument control circuit, comprising: 
 	an electric motor (i.e. 200); 
 	an end effector (i.e. 160), comprising: 
 	an elongate channel (i.e. channel of 162, 164) configured to receive a staple cartridge (i.e. 164); 
 	a firing member (i.e. 220) configured to perform a staple firing stroke (i.e. function of 220) in response to actuation of the electric motor (i.e. 200); and 
 	a mechanical lockout (i.e. ¶ 54, the retraction mode initiates a mechanical lookout); and 
 	a control circuit (i.e. controller for device 10), comprising: 
 	a motor controller (i.e. 115) configured to control the actuation of the electric motor (i.e. 200); 
 	a power assembly (i.e. 400) configured to provide a source voltage (i.e. from 400); 
 	a current sensor (i.e. 430) configured to detect the current draw of the motor (i.e. 200); 
 	a motor velocity detection circuit (i.e. 239, 424) configured to monitor the speed of the electric motor (i.e. 200); and 
 	a motor velocity control circuit (i.e. 422, 500) configured to adjust the speed of the electric motor (i.e. 200) when the measured speed of the electric motor (i.e. 200) is measured outside of a reference speed range (i.e. ¶ 122-125),
 	but does not specifically disclose a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage greater than the source voltage; a voltage regulator coupled to the voltage boost convertor, wherein the voltage regulator is configured to provide an operation voltage, wherein the operational voltage is less than the set voltage.
 	Pai discloses a power converter (i.e. figure 2) comprising a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); 
 	a voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the voltage regulator (i.e. 34) is configured to provide a operation voltage (i.e. Vout2), wherein the operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the converter as disclose by Pai, because it provides high efficiency power converter.
 	Regarding claim 21: Zemlok et al. disclose (i.e. figures 1-14) a surgical instrument, comprising: 
 	an electric motor (i.e. 200); 
 	an end effector (i.e. 160), comprising: 
 	an elongate channel (i.e. channel of 162, 164) configured to receive a staple cartridge (i.e. 164); 
 	a firing member (i.e. 220) configured to perform a staple firing stroke (i.e. function of 220) in response to actuation of the electric motor (i.e. 200); and 
 	a mechanical lockout (i.e. ¶ 54, the retraction mode initiates a mechanical lookout); and 
 	a control circuit (i.e. controller for device 10), comprising: 
 	a motor controller (i.e. 115) configured to control the actuation of the electric motor (i.e. 200); 
 	a power assembly (i.e. 400) configured to provide a source voltage (i.e. from 400); 
 	a current sensor (i.e. 430) configured to detect the current draw of the motor (i.e. 200); 
 	a motor velocity detection circuit (i.e. 239, 424) configured to monitor the speed of the electric motor (i.e. 200); and 
 	a motor velocity control circuit (i.e. 422, 500) configured to adjust the speed of the electric motor (i.e. 200) when the measured speed of the electric motor (i.e. 200) is measured outside of a reference speed range (i.e. ¶ 122-125),
 	but does not specifically disclose a voltage boost convertor coupled to the power assembly, the voltage boost convertor configured to provide a set voltage to the electric motor greater than the source voltage; 
	Pai discloses a power converter (i.e. figure 2) comprising a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) to a load connected to Vout1 (i.e. such as a portable electronic products) greater than the source voltage (i.e. Vbat); 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Zemlok et al.’s invention with the converter as disclose by Pai to have the voltage boost convertor configured to provide a set voltage to the electric motor, because it provides high efficiency power converter.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838